35 F.3d 570
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Martin Allen FINE, Plaintiff-Appellee,v.Tom PETTY;  Jeff Lynne;  Mike Campbell;  SBK April MusicInc. Warner Brothers Music Corp;  Gone GatorMusic, Defendants-Appellants,andMCA Records Inc., Defendant.Martin Allen FINE, Plaintiff-Appellee,v.Tom PETTY;  Jeff Lynne;  Mike Campbell, Defendants,andMCA Records Inc., et al. Defendants-Appellants.
Nos. 92-55372, 92-55439.
United States Court of Appeals, Ninth Circuit.
Submitted June 24, 1993.*Submission Deferred July 8, 1994.Resubmitted Aug. 11, 1994.Decided Aug. 30, 1994.

1
Before:  TANG and HALL, Circuit Judges, and SHUBB,** District Judge

ORDER

2
This case is hereby resubmitted for decision as of August 11, 1994.


3
Defendants appeal the district court's denial of their motions for attorney's fees.  Their fee requests were based in part on 17 U.S.C. Sec. 505.  When the district court denied these requests for fees, "controlling authority in this circuit held that attorney's fees were unavailable to a defendant under Sec. 505 unless the plaintiff's action was frivolous or in bad faith."   Jackson v. Hoyt, 25 F.3d 884, 890 (9th Cir.1994).  Since that time, the Supreme Court has rejected this standard.   See Fogerty v. Fantasy, Inc., 114 S.Ct. 1023 (1994).  Now, courts determining whether to grant attorney's fees are to exercise "equitable discretion ... 'in light of the considerations [the Court has previously] identified.' "   Id. at 1033.


4
The present standard gives the district court greater discretion than it had when it initially denied these motions.   Jackson, 25 F.3d at 890.  Accordingly, we REMAND this case to the district court for further proceedings.


5
Appellee's request for sanctions is DENIED.



*
 This panel unanimously agrees that this case is appropriate for submission without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable William B. Shubb, United States District Judge for the Eastern District of California, sitting by designation